                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

STEVEN B. ANDERSON,


                  Petitioner,            Case No. 2:18-cv-11133

                                         HON. TERRENCE G. BERG
v.


THOMAS WINN,

               Respondent.
___________________________________/

      ORDER DENYING WITHOUT PREJUDICE PETITIONER’S
       MOTION FOR EVIDENTIARY HEARING AND DENYING
     WITHOUT PREJUDICE PETITIONER’S MOTION FOR ORAL
                       ARGUMENT
       This is a habeas action brought by a state prisoner under 28 U.S.C.
§ 2254. Petitioner’s motion for an evidentiary hearing, ECF No. 2, seeks

to make a factual record in support of his habeas claims including claims

of ineffective assistance of trial and appellate counsel. Petitioner also
moves for oral argument. ECF No. 10.

       In Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011), the Supreme

Court held that where habeas claims have been decided on their merits

in state court, a federal court’s review under 28 U.S.C. section

2254(d)(1)—whether the state court determination was contrary to or an
                                     1
unreasonable application of federal law—is limited to the record re-

viewed by the state courts. At this point in the proceedings, the Court

will deny without prejudice Petitioner’s motion for an evidentiary hear-

ing until such time as it has reviewed the record and Respondent’s an-

swer to determine whether a hearing is warranted. The Court will recon-

sider the request on its own motion if it determines that some or all of

Petitioner’s claims survive review under Section 2254(d). Petitioner does

not need to file another motion requesting an evidentiary hearing.

     The Court will also reconsider on its own motion whether the deci-

sional process would be aided by oral argument.
     Accordingly, Petitioner’s motion for an evidentiary hearing, ECF

No. 2, and motion for oral argument, ECF No. 10, are DENIED WITH-

OUT PREJUDICE.




   SO ORDERED.



Dated:   December 20, 2018 s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                    2
                     Certificate of Service
     I hereby certify that this Order was electronically filed,
and the parties and/or counsel of record were served on
December 20, 2018.
                          s/A. Chubb
                          Case Manager




                                    3
